   Case 18-10026-SMT   Doc 29     Filed 01/31/19 Entered 01/31/19 11:30:37   Desc Main
                                 Document Page 1 of 10
The document below is hereby signed.

Signed: January 30, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge
                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    DAVID J. BROWN,                       )     Case No. 16-00466
                                          )     (Chapter 7)
                       Debtor.            )
                                          )
                                          )
    BRYAN S. ROSS, TRUSTEE,               )
                                          )
                       Plaintiff,         )
            v.                            )     Adversary Proceeding No.
                                          )     18-10026
    A V CAR & HOME, LLC, et al.,          )
                                          )     Not for publication in
                       Defendants.        )     West’s Bankruptcy Reporter

                       MEMORANDUM DECISION AND ORDER
             RE MOTION FOR LEAVE TO FILE THIRD-PARTY COMPLAINT

         A V Car & Home, LLC (“AV”), a defendant in this adversary

    proceeding, has filed a Motion for Leave to File Third Party

    Complaint (Dkt. No. 27) against Welch Family Limited Partnership

    Four (“Welch Four”).        Welch Four has filed an opposition to the

    Motion (Dkt. No. 28), in which it contends that AV’s Motion is

    procedurally defective and that AV is not entitled to the relief

    sought in its Third-Party Complaint.           For the following reasons,

    the court finds that AV’s Motion was in effect a motion to add
Case 18-10026-SMT    Doc 29    Filed 01/31/19 Entered 01/31/19 11:30:37   Desc Main
                              Document Page 2 of 10


Welch Four as a defendant to its counterclaim and cross-claim in

the adversary proceeding, and as such, was not procedurally

improper, but that the Third-Party Complaint fails to allege a

valid theory of relief.

                                         I

                                FACTUAL SUMMARY

      AV and the debtor, David J. Brown, each owns a 50% interest

in property located at 309 H Street, N.W., Washington, D.C. 20001

(“Property”).       Welch Family Limited Partnership Nine (“Welch

Nine”) has purchased the secured debt encumbering the Property.

Welch Four, an affiliate of Welch Nine, owns real property

adjoining the Property.         On July 11, 2016, Welch Four commenced

an action in the Superior Court of the District of Columbia,

seeking title to the walkway on the Property and an additional

portion of property lying over the walkway, by adverse possession

or prescriptive easement (“Adverse Possession Claims”).

      On September 8, 2016, Brown filed a voluntary petition under

Chapter 11 of the Bankruptcy Code, commencing Case No. 16-00466,

in which this adversary proceeding is pursued.               By an order

entered in the bankruptcy case on January 11, 2017, Brown’s case

was converted to a case under Chapter 7 of the Bankruptcy Code

and Bryan S. Ross was appointed the Chapter 7 trustee.

      On June 20, 2018, AV also filed a Chapter 11 case, Case No.

18-00434.   Two days later, AV removed the Superior Court action


                                         2
Case 18-10026-SMT   Doc 29    Filed 01/31/19 Entered 01/31/19 11:30:37   Desc Main
                             Document Page 3 of 10


to this court, where it was docketed as Adversary Proceeding No.

18-10013 in AV’s bankruptcy case.

      On October 19, 2018, Ross commenced this adversary

proceeding by filing a Complaint to Sell Property Free and Clear

of Co-Owners’ Interests, Free and Clear of Liens and Interests,

and in Lieu of Partition against AV, Welch Nine, Brown, and Phil

Scott.   Ross seeks authority under 11 U.S.C. § 363(f) and (h) to

sell the Property to Welch Four free and clear of any co-

ownership interest of Scott and AV, in connection with a proposed

settlement between Welch Nine, Welch Four, and Ross.               In return,

Welch Four would dismiss its Adverse Possession Claims upon

closing the sale.     On November 16, 2018, AV filed an Answer,

Counterclaim, and Cross-Claims to Sell Property Free and Clear of

Owners’ Interests, Free and Clear of Liens and Interests, and in

Lieu of Partition (Dkt. No. 12) against Ross, Brown, Scott, and

Welch Nine.   AV’s claims asserted therein seek authority to sell

the Property free and clear of any interest of Scott and Brown’s

bankruptcy estate.

      On December 17, 2018, this court issued its Memorandum

Decision and Order Granting Motion to Remand, remanding the

Superior Court action, Adversary Proceeding No. 18-10013, to the

Superior Court.     AV believes that it will not be able to get an

adjudication in the Superior Court of the Adverse Possession

Claims before a sale of the Property is authorized.               As a result,


                                        3
Case 18-10026-SMT    Doc 29    Filed 01/31/19 Entered 01/31/19 11:30:37   Desc Main
                              Document Page 4 of 10


on December 21, 2018, AV filed its Motion, seeking leave to file

a proposed Third-Party Complaint against Welch Four pursuant to

Fed. R. Civ. P. 14 (applicable to this proceeding under Fed. R.

Bankr. P. 7014).      In its Third-Party Complaint, AV seeks

authority to sell the Property free and clear of Welch Four’s

Adverse Possession Claims, with these claims to attach to the

proceeds of the sale.

                                        II

                    PROCEDURAL PROPRIETY OF THE MOTION

     AV argues that its Motion is both appropriate and consistent

with consideration of the effect of impleading Welch Four on “(1)

the possible prejudice to the plaintiff; (2) complication of

issues at trial; (3) probability of trial delay; and (4)

timeliness of the motion to implead.”            Con–Tech Sales Defined

Ben. Trust v. Cockerham, 715 F. Supp. 701, 703 (E.D.Pa. 1989).

AV contends that its Motion satisfies these requirements because

discovery has been minimal in the adversary proceeding, the

scheduling order in this case incorporates and anticipates its

Motion, and inclusion of Welch Four will not complicate the

issues at stake in the adversary proceeding.

     Welch Four does not dispute that AV’s Motion satisfies these

factors.   Instead, Welch Four contends that AV’s Motion must be

dismissed because it is procedurally faulty.              Namely, Welch Four

argues that a third-party complaint pursuant to Fed. R. Civ. P.


                                         4
Case 18-10026-SMT    Doc 29    Filed 01/31/19 Entered 01/31/19 11:30:37   Desc Main
                              Document Page 5 of 10


14(a)(1) is inappropriate because according to the provisions of

that Rule, its purpose is to permit the assertion of claims where

the third-party defendant “is or may be liable to [the movant]

for all or part of the claim against it,” such as indemnity,

contribution, or subrogation, which is not the nature of the

relief that AV seeks from Welch Four.            Welch Four further argues

that AV should have raised its request to sell the Property free

and clear of liens and interests under § 363(f) in a contested

matter pursuant to Fed. R. Bankr. P. 6004(c), rather than in this

adversary proceeding.

     Even assuming that Fed. R. Civ. P. 14 was not the proper

means of adding Welch Four as a party to AV’s claims in this

adversary proceeding, Fed. R. Civ. P. 13(h) (applicable under

Fed. R. Bankr. P. 7013) makes Fed. R. Civ. P. 19 and 20 govern

AV’s addition of a party-defendant to AV’s counterclaim and

cross-claims.       In particular, Fed. R. Civ. P. 20(a)(2)

(applicable under Fed. R. Bankr. P. 7020) permits joinder of

defendants when “any right to relief is asserted against them

jointly, severally, or in the alternative with respect to or

arising out of the same transaction, occurrence, or series of

transactions or occurrences,” and “any question of law or fact

common to all defendants will arise in the [adversary

proceeding].”       In this case, AV’s Motion and Third-Party

Complaint satisfy both of these conditions.              AV seeks relief


                                         5
Case 18-10026-SMT   Doc 29    Filed 01/31/19 Entered 01/31/19 11:30:37   Desc Main
                             Document Page 6 of 10


pertaining to Welch Four (i.e., the right to sell the Property

free and clear of the Adverse Possession Claims) that arises out

of the same transaction or occurrence as is at issue in this

adversary proceeding (i.e., the competing proposals to sell the

Property).   In addition, relevant questions of law and fact are

common to Welch Four and the cross-claim/counterclaim defendants

in this adversary proceeding, including the ownership and

valuation of the Property, as impacted by the Adverse Possession

Claims.   Regardless of whether AV’s claims asserted in the Third-

Party Complaint, to sell the Property free and clear of Welch

Four’s Adverse Possession Claims, would have merit, AV’s Motion

satisfies the requirements of Fed. R. Civ. P. 20(a)(2)(B).

     The court also disagrees that AV needed to pursue its relief

by means of a contested matter.          True, AV’s Third-Party Complaint

alleges that pursuant to 11 U.S.C. § 363(f), AV may sell the

Property free and clear of Welch Four’s Adverse Possession

Claims, and Rule 6004(c) deals with sales free and clear of liens

under § 363(f).     However, those claims of Welch Four are claims

of ownership of a portion of the Property (the Property’s walkway

and space over the walkway).         Under Fed. R. Bankr. P. 7001(3), an

adversary proceeding is required for “a proceeding to obtain

approval under § 363(h) for the sale of both the interest of the

estate and of a co-owner in property.”            Indeed, that is what

Ross’s Complaint seeks: a sale under § 363(h) of the entire


                                        6
Case 18-10026-SMT   Doc 29     Filed 01/31/19 Entered 01/31/19 11:30:37   Desc Main
                              Document Page 7 of 10


Property, including Brown’s and AV’s ownership interests in the

Property as well as any ownership interest of Welch Four in the

Property.   In light of Ross’s proposal under 11 U.S.C. § 363(h),

AV’s counterclaim and cross-claims are an appropriate means of

introducing its competing requests for relief of a similar nature

under Fed. R. Civ. P. 13(a),(b), and (g).1

                                       III

                             AV’S THEORY OF RELIEF

      Having assessed the procedural propriety of AV’s Motion, the

court must now “consider whether the proposed third-party

complaint alleges a cause of action for which relief may be

granted.”   Helferich Patent Licensing, LLC v. Suns Legacy

Partners, LLC, 917 F. Supp. 2d 985, 989 (D. Ariz. 2013).                  In its

Third-Party Complaint, AV seeks to sell the Property free and

clear of Welch Four’s Adverse Possession Claims, contending that

“Welch Four could be compelled to accept a money satisfaction of

its interest in the Property.”           In response, Welch Four argues

that § 363(f) does not authorize a bankruptcy court to permit a

sale of property that has not been determined to be the property



      1
       Moreover, the purpose of notice under Fed. R. Bankr. P.
6004 is to “provide procedural assurance that a party holding or
claiming an interest in real property in a debtor’s estate will
receive timely notice of the intention to sell specific property
free and clear of liens.” In re Metzger, 346 B.R. 806, 815
(Bankr. N.D. Cal. 2006) (citing In re Ex-Cel Concrete Co., 178
B.R. 198, 203 (B.A.P. 9th Cir. 1995)). AV’s Third-Party
Complaint will give Welch Four timely notice of AV's intention.

                                         7
Case 18-10026-SMT   Doc 29    Filed 01/31/19 Entered 01/31/19 11:30:37   Desc Main
                             Document Page 8 of 10


of the estate and that the Third-Party Complaint cites no

statutory or precedential authority in nonbankruptcy law that

would permit the sale of the Property free and clear of Welch

Four’s Adverse Possession Claims.           Absent such an authority,

Welch Four argues, AV fails to state a valid claim.

      The court agrees that the Third-Party Complaint fails to

state a claim.      “A bankruptcy court may not allow the sale of

property as ‘property of the estate’ without first determining

whether the property is property of the estate.”              In re Whitehall

Jewelers Holdings, Inc., No. 08-11261, 2008 WL 2951974, at *4

(Bankr. D. Del. July 28, 2008) (citing Moldo v. Clark (In re

Clark), 266 B.R. 163, 172 (B.A.P. 9th Cir. 2001)).               It is a long-

standing principle of bankruptcy law that the reference to

“property” in § 363(f) applies to the debtor’s property that is

part of the bankruptcy estate, and not to other ownership

interests, including, if Welch Four prevails on its Adverse

Possession Claims, the property in dispute in that litigation.

See Connolly v. Nuthatch Hill Assocs. (In re Manning), 831 F.2d

205, 207 (10th Cir. 1987) (holding that tenancy in partnership,

but not indirect interest in assets owned by the partnership, was

part of the bankruptcy estate).          “In other words, if the property

is [Welch Four’s] it may not be sold by [AV]; if it is not [Welch

Four’s], it may be sold.        The threshold question, is it ...

property of the estate, must first be decided.”              Clark, 266 B.R.


                                        8
Case 18-10026-SMT   Doc 29    Filed 01/31/19 Entered 01/31/19 11:30:37   Desc Main
                             Document Page 9 of 10


at 172.   The court may not authorize the sale of the entire

Property while the ownership of the portion of the Property in

dispute in the Adverse Possession Claims remains unresolved.2

      Some courts have permitted or upheld sales undertaken

pursuant to 11 U.S.C. § 363 after determining that the objecting

party had waived the right to raise an adverse possession claim

as a defense to the sale.        See Canzano v. Ragosa (In re

Colarusso), 280 B.R. 548, 558-60 (Bankr. D. Mass. 2002), aff’d,

295 B.R. 166 (B.A.P. 1st Cir. 2003), aff’d, 382 F.3d 51 (1st Cir.

2004); Rushton v. Williams (In re Williams), 271 B.R. 663, 673

(Bankr. D. Utah 2001); Sigmar v. Anderson, 212 S.W.3d 789, 794-96

(Tex. App. 2006).     Other courts have permitted or upheld sales

after ruling against the objecting party on its adverse

possession claim.     See Unaatuq, LLC v. Green (In re Catholic

Bishop of Northern Alaska), 509 B.R. 229, 250 (Bankr. D. Alaska

2014), aff’d, 525 B.R. 723 (D. Alaska), aff’d, No. 4:14-CV-0012-



      2
       Put differently, AV and Brown each has a 50% ownership
interest in whatever portion of the Property is the “property of
the estate” and may be sold pursuant to § 363(f), but if the
Superior Court rules that Welch Four has acquired the disputed
portion of the Property by adverse possession, then AV and Brown
have no ownership interest in that portion of the Property and
may not use § 363(f) to compel a sale that includes that portion
of the property. In contrast to AV’s Third-Party Complaint,
Ross’s proposed settlement avoids this problem because Welch Four
has agreed to dismiss the Adverse Possession Claims as a
condition of the completion of a sale by Ross to Welch Four.
This permits the sale to proceed as a sale of the entire Property
to Welch Four, albeit at a discount relative to the offers that
AV claims to have received.

                                        9
Case 18-10026-SMT                                                                                    Doc 29           Filed 01/31/19 Entered 01/31/19 11:30:37   Desc Main
                                                                                                                     Document Page 10 of 10


HRH, 2015 WL 632185 (D. Alaska Feb. 12, 2015) (objecting parties

failed to establish an ownership interest through adverse

possession that would have entitled them to notice under § 363);

In re Kelly, No. 02-18037, 2017 WL 4465025, at *2-*5 (Bankr. W.D.

Wis. October 5, 2017), appeal denied, Kelly v. Herrell, 2018 WL

3421320 (W.D. Wis. 2018).                                                                                                 But consistent with the principle that

a bankruptcy court may authorize under § 363 the sale only of

property that is part of the estate, these courts have not

authorized sales while there remains “an unresolved issue of

whether the subject property is ‘property of the estate.’”                                                                                                         In re

Interiors of Yesterday, LLC, No. 02-30563, 2007 WL 419646, at *7

(Bankr. D. Conn. Feb. 2, 2007) (quoting In re Claywell, 341 B.R.

396, 398 (Bankr. D. Conn. 2006)).                                                                                                   As long as Welch Four’s

Adverse Possession Claims remain unresolved, this court cannot

grant the relief that AV seeks.                                                                                                  Because the Third-Party

Complaint fails to allege a theory under which relief may be

granted, AV’s Motion must be denied.

                                                                                                                               IV

                                                                                                                           CONCLUSION

                          In light of the foregoing, it is

                          ORDERED that AV’s Motion for Leave to File Third Party

Complaint (Dkt. No. 27) is DENIED.

                                                                                                                                          [Signed and dated above.]

Copies to: Debtor; all counsel of record.


R:\Common\TeelSM\KLP\Brown AP 18-10026\Ross vs. A V Car - Mem Decision re Mtn to File Third Party Complaint v3.wpd
                                                                                                                               10
